 

Exhibit 10.1

THIRD AMENDMENT TO OFFICE LEASE

THIS THIRD AMENDMENT TO OFFICE LEASE (this “Amendment”) is made as of March 12,
2019 (the “Effective Date”), by and between SPEAR STREET CORRIDOR LLC, a
Delaware limited liability company (“Landlord”), and FORRESTER RESEARCH, INC., a
Delaware corporation (“Tenant”).

W I T N E S S E T H:

Recitals

Landlord (as successor-by-assignment to 150 Spear Street, LLC, a Delaware
limited liability company) and Tenant are parties to that certain Office Lease
dated November 24, 2010 (the “Original Lease”),  as amended by that certain
First Amendment to Office Lease dated August __, 2012, and by that certain
Second Amendment to Office Lease dated September 25, 2015 (the “Second
Amendment”, and collectively, the “Lease”), for certain space in the building
located at 150 Spear Street in San Francisco, California containing
approximately 264,492 rentable square feet (the “Building”), and more
particularly described in the Lease as approximately 19,036 rentable square feet
of space consisting of 3,476 rentable square feet located on the tenth (10th)
floor of the Building and commonly known as Suite 1050 and 15,560 rentable
square feet located on the eleventh (11th) floor of the Building and commonly
known as Suite 1100 (the “Existing Premises”).  

The parties now desire to amend the Lease to expand the Existing Premises,
extend the Lease Term and otherwise to modify the Lease on the terms set forth
herein.  

Amendment

NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Landlord and Tenant agree as follows, all to be effective
as of the Effective Date of this Amendment:

1.Defined Terms.  Unless otherwise indicated herein, all capitalized terms used
herein shall have the meaning set forth in the Lease.

2.Premises Expansion. Landlord hereby leases to Tenant and Tenant hereby leases
from Landlord the Expansion Premises, as hereinafter defined, on the terms and
conditions set forth in the Lease, as amended by this Amendment, effective as of
the earlier of (i) seven (7) months following the date the Expansion Premises is
delivered to Tenant (the Expansion Premises shall be delivered to Tenant upon
execution of this Amendment) or (ii) the date upon which Tenant commences
business operations in the Expansion Premises (the “Expansion Effective
Date”).  Commencing on the Expansion Effective Date, (i) the Premises shall
consist of the Existing Premises plus an additional 12,085 rentable square feet
located on the tenth (10th) floor of the Building, known as Suite 1000 (the
“Expansion Premises”), as shown on the plan attached hereto as Exhibit A and
made a part hereof, for a total of  31,121 rentable square feet, and (ii) any
reference to the term “Premises” in the Lease, as hereby amended, shall mean the
Existing Premises together with the Expansion Premises.  

1

37849147v5

--------------------------------------------------------------------------------

 

3.Lease Term.  Landlord and Tenant acknowledge and agree that the term of the
Lease with respect to the Expansion Premises shall be the time period commencing
on the Expansion Effective Date and expiring on June 30, 2027 (the “Expansion
Term”).  The term of the Lease with respect to the Existing Premises is hereby
extended to expire simultaneously with the Expansion Term.  

4.Base Rent.  

a.Commencing on the Expansion Effective Date, Tenant shall pay Base Rent for the
Expansion Premises in accordance with the Lease in the amounts set forth below:

 

Lease Period

Annual Base Rent

Monthly Installment of Base Rent

Annual Rental Rate per Rentable Square Foot

Month 1-12 of Expansion Term

$1,027,225.00

$85,602.08*

$85.00

Month 13-24 of Expansion Term

$1,058,041.75

$88,170.15

$87.55

Month 25-36 of Expansion Term

$1,089,783.00

$90,815.25

$90.18

Month 37-48 of Expansion Term

$1,122,476.49

$93,539.71

$92.88

Month 49-60 of Expansion Term

$1,156,150.79

$96,345.90

$95.67

Month 61-72 of Expansion Term

$1,190,835.31

$99,236.28

$98.54

Month 73-84 of Expansion Term

$1,226,560.37

$102,213.36

$101.49

Month 85 of Expansion Term – 6/30/2027

$1,263,357.18

$105,279.77

$104.54

 

This rent schedule does not include any operating expense pass-through
adjustments or other additional rent to be computed and collected in accordance
with the Lease.

* Notwithstanding the foregoing, Base Rent shall be abated for the first three
and one half (3.5) calendar months of the Expansion Term for the Expansion
Premises only; provided, however, if the Lease or Tenant’s right to possess the
Premises is terminated as a result of an Event of Default by Tenant, Landlord
shall be entitled to recover from Tenant, in addition to all other rights and
remedies available to Landlord, all unamortized (amortization shall be on a
straight-line basis over the Expansion Term) abated Base Rent.

b.Prior to July 1, 2022, Tenant shall continue to pay Base Rent for the Existing
Premises in accordance with the terms and conditions of the Lease. Commencing on
July 1, 2022, Tenant shall pay Base Rent for the Existing Premises at the rate
per Rentable Square Foot then applicable to the Expansion Premises (so, by way
of example, if July 1, 2022 falls during the thirty-third (33rd) month of the
Expansion Premises Term, the Base Rent for the Existing Premises from July 1,
2022 until the last day of the thirty-sixth (36th) month of the Expansion Term
would be $90.18 per Rentable Square Foot of the Existing Premises and would
increase to $92.88 per Rentable Square Foot of the Existing Premises on the
first day of the thirty-seventh (37th) month of the Expansion Term. Promptly
following the Expansion Effective Date, Landlord and Tenant shall execute a
Confirmation of the Expansion Effective Date and the Base Rent for the Existing
Premises substantially in the form attached hereto as Exhibit E.

2

37849147v5

--------------------------------------------------------------------------------

 

 

5.

Condition of Premises.

a.Tenant shall construct improvements to the Premises (the “Tenant
Improvements”) in substantial conformity with the plans and outline
specifications of the plan to be prepared pursuant to the provisions of the Work
Letter (the “Work Letter”) attached hereto as Exhibit B. Landlord shall provide
Tenant with a one-time tenant improvement allowance in the amount of $100.00 per
rentable square foot of the Expansion Premises (i.e. $1,208,500.00) (the
“Expansion Premises Allowance”) and $30.00 per rentable square foot of the
Existing Premises (i.e. $571,080) (the “Existing Premises Allowance” and,
together with the Expansion Premises Allowance, the “Tenant Improvement
Allowance”) for the costs relating to the Tenant Improvements. The Expansion
Premises Allowance shall only be used for the costs relating to the Tenant
Improvements in the Expansion Premises. The Existing Premises Allowance may be
used for the costs relating to the Tenant Improvements in the Existing Premises
and/or the Expansion Premises, in Tenant’s sole discretion.  In no event shall
Landlord be obligated to contribute toward the cost of the Tenant Improvements
which are not agreed upon by Landlord or a total amount which exceeds the Tenant
Improvement Allowance. Any portion of the Tenant Improvement Allowance which has
not been expended and requested from Landlord pursuant to the terms of Section 2
of the Work Letter by April 30, 2020 shall be forfeited. Subject to Section 5(b)
below, Tenant shall be responsible for any costs incurred to make the Existing
Premises compliant under any applicable codes or Applicable Laws, as a result of
the Tenant Improvements and Landlord shall be responsible for any costs incurred
to make the Building (except for the Existing Premises) compliant under any
applicable codes or Applicable Laws, as a result of the Tenant Improvements.

b.Landlord, at its sole cost and expense, shall renovate the restrooms and
Common Areas on the tenth (10th) and eleventh (11th) floors of the Building (the
“Landlord Work”), in substantial conformity with the new Building standard and
the renovations performed on the eighteenth (18th) floor of the Building and in
compliance with all applicable ADA Requirements. Landlord shall perform the
Landlord Work within twenty-four (24) months of the Effective Date; provided,
however, if, as the result of the Tenant Improvements or in order to comply with
the applicable ADA Requirements, additional work is required to make the
restrooms or Common Areas compliant under any applicable codes or Applicable
Laws, Landlord shall perform such work promptly following the date upon which
such additional work becomes necessary or as required by such ADA Requirement.

c.Subject to Section 5(a) and 5(b) above, Tenant acknowledges and agrees that
Landlord shall have no obligation to make or pay for any improvements to the
Premises in connection with this Amendment and Tenant accepts the Premises in
its “AS IS” condition. To Landlord’s actual knowledge, there are no defects in
the Expansion Premises that would render the space unusable for the Permitted
Use. As used herein, “Landlord’s actual knowledge” shall only refer to the
actual knowledge of James Osburn and shall not be construed, by imputation or
otherwise, to refer to the knowledge of any other officer, agent, representative
or employee of Landlord.

d.Landlord hereby agrees that Landlord shall notify Tenant in writing at the
time Tenant submits to Landlord for Landlord’s approval its Construction
Drawings (as defined in the Work Letter) if Tenant shall be required to remove
any portion of the Tenant Improvements upon the expiration or any earlier
termination of the Lease.  If Landlord does not so notify Tenant,
notwithstanding anything to the contrary contained in the Lease, Tenant shall
not be required to remove any portion of the Tenant Improvements upon the
expiration or any earlier termination of the Lease.

3

37849147v5

--------------------------------------------------------------------------------

 

 

6.

Rentable Square Feet of the Building. The rentable square feet of the Building,
as set forth in the Summary of Basic Lease Information in the Original Lease, is
hereby amended to state that the Building is 264,492 rentable square feet.

 

7.

Tenant’s Share. Effective as of the Expansion Effective Date, the definition of
“Tenant’s Share” set forth in the Summary of Basic Lease Information in the
Original Lease shall be modified to provide that Tenant’s Share for the Existing
Premises shall be 7.20% and Tenant’s Share for the Expansion Premises shall be
4.57%.

 

8.

Base Year.  Effective as of the Expansion Effective Date, the Base Year, as set
forth in the Summary of Basic Lease Information in the Original Lease, shall be
the twelve (12) month period commencing on January 1, 2019 and ending on
December 31, 2019 with respect to the Expansion Premises. Effective as of July
1, 2022, the Base Year, as set forth in the Summary of Basic Lease Information
in the Original Lease, shall be the twelve (12) month period commencing on
January 1, 2022 and ending on December 31, 2022 with respect to the Existing
Premises.

 

9.

Security Deposit. Concurrently with Tenant’s execution of this Amendment, Tenant
shall deposit with Landlord the sum of $105,279.77 (the “Additional Security
Deposit”). The Additional Security Deposit shall be added to the Security
Deposit presently being held by Landlord under the Lease in the amount of
$119,535.00 (the “Original Security Deposit”). From and after the Effective
Date, the term “Security Deposit” shall mean and refer to the aggregate of the
Additional Security Deposit and the Original Security Deposit in the amount of
$224,814.77. The Additional Security Deposit shall be subject to, and the use
and application thereof governed by, Article 21 of the Original Lease.

 

10.

Interruption of Use. The last sentence of Section 6.3 of the Original Lease is
hereby deleted in its entirety and replaced with the following:

“Notwithstanding any provisions herein to the contrary, if any utility services
necessary for Tenant’s operation of its business in the Premises are not
available to Tenant, not due to any act or omission by Tenant or Tenant’s
Agents, beyond the greater of (i) five (5) business days, or (ii) the time
period during which Tenant is reimbursed by its insurance company under its
business interruption insurance policy, then Tenant shall have the right to
abate the payment of Base Rent until such services are restored.”

 

11.

Waiver. Section 10.1 of the Original Lease is hereby amended to include the
following:

“Tenant waives and releases Landlord from and against all claims for recovery
for any loss or damage to Tenant’s property arising out of earthquakes or
floods, regardless of whether Tenant has insurance covering such loss or
damage.”

4

37849147v5

--------------------------------------------------------------------------------

 

 

12.

Parking. Article 27 of the Original Lease is hereby deleted in its entirety and,
as of the Effective Date, Tenant shall have no further rights use to its one (1)
parking space and no further obligation to pay Landlord for parking.

 

13.

Signage. Landlord will, at Landlord’s sole cost and expense, furnish Tenant
building standard identification signage on or beside the elevator lobby of the
Expansion Premises.  Subject to Landlord’s prior written approval, which shall
not be unreasonably withheld, conditioned or delayed, Tenant shall have the
right to install custom signage on the tenth (10th) and eleventh (11th) floors
of the Building, at Tenant’s sole cost and expense.

 

14.

Right of First Offer. Tenant may periodically request in writing from Landlord
(the “Request Notice”), but not during the first six (6) months of the Term or
more than once in any calendar year, that Landlord advise Tenant if the space on
the ninth (9th) floor, known as Suite 900, or the twelfth (12th) floor, known as
Suite 1200, of the Building (the “Offer Space”) is vacant and available or if
the Offer Space is coming vacant and available during the following twelve (12)
months. Landlord shall, within fifteen (15) business days of receiving the
Request Notice, deliver to Tenant notice identifying if the Offer Space is
vacant and available or that Landlord has determined it will become vacant and
available during the following twelve (12) month period (“Availability Notice”).
Within fifteen (15) business days of Tenant’s receipt of the Availability
Notice, Tenant shall deliver written notice to Landlord of (i) its intention to
lease the Offer Space, or (ii) its election to not lease the Offer Space. If
Tenant does not deliver written notice within such fifteen (15) business day
time period, Tenant shall be deemed to have elected not to lease the Offer
Space.  If Tenant leases the Offer Space, the Base Rent payable for the Offer
Space shall be equal to the Fair Market Rent (as such term is hereinafter
defined). Tenant’s rights under this Section 14 shall be subject to Tenant not
then being in an Event of Default under of any of its obligations under this
Lease beyond all applicable notice and cure periods, Tenant not having
previously been in a material or monetary Event of Default under any of its
obligations under this Lease more than once, and Tenant or any Transferee
pursuant to a Permitted Transfer being in occupancy of the entirety of the
Premises. If Tenant elects not to lease the Offer Space, Tenant’s rights with
respect to the Offer Space shall lapse and terminate and Tenant shall have no
further rights under this Section 14, and Landlord may, at its discretion, lease
the Offer Space on such terms and conditions as Landlord shall determine.  If
Tenant elects to lease only Suite 900 or Suite 1200, but not both, Tenant’s
rights with respect to the other suite shall lapse and terminate, and Landlord
may, at its discretion, lease such space on such terms and conditions as
Landlord shall determine.

5

37849147v5

--------------------------------------------------------------------------------

 

 

15.

Renewal Option.

a.Provided that there then exists no Event of Default by Tenant under the Lease
nor any event that with the giving of notice and/or the passage of time would
constitute an Event of Default, and that Tenant or any Transferee pursuant to a
Permitted Transfer is the sole occupant of the Premises, Tenant shall have the
option to renew this Lease for one (1) additional term of five (5) years (the
“Renewal Term”).  The Renewal Term shall be subject to all of the terms and
conditions of the Lease except (i) the Base Rent payable during the first year
of the Renewal Term shall be equal to the Fair Market Rent (as such term is
hereinafter defined), (ii) the Base Rent payable during each subsequent year of
the Renewal Term shall be equal to one hundred three percent (103%) of the Base
Rent payable during the immediately preceding year, (iii) the Base Years shall
adjust to the calendar year 2027, (iv) Landlord shall have no obligations with
respect to improvements to the Premises with respect to the Renewal Term and (v)
Tenant shall have no further option to extend the Term.  If Tenant chooses to
exercise such option, it shall give written notice to Landlord of its exercise
of the option at least nine (9) months, but no more than twelve (12) months,
prior to the expiration of the then-current Term.

b.For purposes of this Lease, “Fair Market Rent” shall mean the base rent, for
comparable space, net of all free or reduced rent periods, work letters, cash
allowances, fit-out periods and other tenant inducement concessions however
denominated, as mutually agreed by Landlord and Tenant after Landlord’s receipt
of Tenant’s notice of intent to renew.  Landlord shall notify Tenant of the
applicable Fair Market Rent as determined by Landlord within fifteen (15) days
after receipt of Tenant’s notice of intent to renew.  In determining the Fair
Market Rent, Landlord shall take into account applicable measurement and the
loss factors, applicable lengths of lease term, differences in size of the space
demised, the location of the Building and comparable buildings, amenities in the
Building and comparable buildings, the ages of the Building and comparable
buildings, differences in operating expenses and tax escalations, the
creditworthiness of Tenant and other factors normally taken into account in
determining Fair Market Rent.  The Fair Market Rent shall reflect the level of
improvement to be made by Landlord to the Premises and the services provided
under this Lease.

c.Landlord shall notify Tenant of the applicable Fair Market Rent as determined
by Landlord within fifteen (15) days after receipt of Tenant’s notice of intent
to renew. Tenant shall have thirty (30) days in which to give written notice to
Landlord that Tenant (a) disagrees with Landlord’s proposed Fair Market Rent, or
(b) accepts Landlord’s proposed Fair Market Rent.  If Tenant fails to notify
Landlord that it either accepts Landlord’s proposed Fair Market Rent or
disagrees with Landlord’s proposed Fair Market Rent within the thirty (30) days
described in the immediately preceding sentence, Tenant shall be deemed to have
accepted Landlord’s proposed Fair Market Rent for the applicable extended Lease
Term. If Tenant disagrees with Landlord’s proposed Fair Market Rent, then
Landlord and Tenant shall endeavor in good faith to agree upon the Fair Market
Rent within the next thirty (30) days (the “Negotiation Period”).  If Landlord
and Tenant are unable to agree upon the Fair Market Rent within such Negotiation
Period, then the Fair Market Rent shall be determined by the arbitration
procedure set forth below.

6

37849147v5

--------------------------------------------------------------------------------

 

d.Within ten (10) days following the expiration of the Negotiation Period,
Tenant and Landlord shall each notify the other, in writing, of their respective
selections of a commercial real estate broker or salesperson to determine the
Fair Market Rent (respectively, “Landlord’s Arbitrator” and “Tenant’s
Arbitrator”). If a party does not appoint such a broker or salesperson within
such ten (10) day period, the single broker or salesperson appointed shall be
the sole broker and shall set the Fair Market Rent.  The cost of such sole
broker shall be borne equally by the parties.  If two brokers are appointed by
the parties as provided in this paragraph, Landlord’s Arbitrator and Tenant’s
Arbitrator shall then jointly select a third broker meeting the qualifications
stated above (the “Third Arbitrator”) within fifteen (15) days of their
appointment. The three arbitrators shall determine the Fair Market Rent in
accordance with the requirements and criteria set forth in the preceding
paragraph above, employing the method commonly known as Baseball Arbitration,
whereby Landlord’s Arbitrator and Tenant’s Arbitrator each sets forth its
determination of the Fair Market Rent as defined above and the Third Arbitrator
must select one or the other (it being understood that the Third Arbitrator
shall be expressly prohibited from selecting a compromise figure).  Landlord’s
Arbitrator and Tenant’s Arbitrator shall deliver their determinations of the
Fair Market Rent to the Third Arbitrator within five (5) days of the appointment
of the Third Arbitrator and the Third Arbitrator shall render his or her
decision within ten (10) days after receipt of both of the other two
determinations of the Fair Market Rent.  The Third Arbitrator’s decision shall
be binding on both Landlord and Tenant.  Each party shall bear the cost of its
own arbitrator and shall share equally in the cost of the Third Arbitrator.  

 

16.

Compliance. Tenant agrees to comply with the California Safe Drinking Water and
Toxic Enforcement Act of 1986 (commonly referred to as “Proposition 65”) and
associated regulations.

 

17.

Certified Access Specialist. Section 17 of the Second Amendment is hereby
amended to include the following:

“A CASp can inspect the subject Premises and determine whether the Premises
comply with all of the applicable construction-related accessibility standards
under state law.  Although state law does not require a CASp inspection of the
Premises, Landlord may not prohibit Tenant from obtaining a CASp inspection of
the Premises for the occupancy or potential occupancy of Tenant, if requested by
Tenant.  The parties shall mutually agree on the arrangements for the time and
manner of the CASp inspection, and the cost of making any repairs necessary to
correct violations of construction-related accessibility standards within the
Premises; provided, however, that nothing in this section shall alter or modify
the terms of the Lease or Landlord’s or Tenant’s obligations thereunder.  Tenant
acknowledges receipt of: (i) a Disabilities Access Obligations Notice (attached
hereto as Exhibit C) required under the terms of the San Francisco
Administrative Code, and agrees to sign and deliver such Notice to Landlord
concurrently with the execution and delivery of this Amendment, and (ii) a copy
of the Small Business Commission’s Access Information Notice in English (and
Landlord shall provide such Access Information, upon request, in Tenant’s
requested language).”

 

18.

Waiver of Statutory Provisions. Tenant hereby waives the benefits of: (i)
Section 1931 of the California Civil Code (pertaining to the termination of a
hiring); (ii) Section 1945 of the California Civil Code (pertaining to a renewal
of a lease by acceptance of rent); (iii) Section 1263.260 of the California Code
of Civil Procedure (pertaining to the removal of improvements upon
condemnation); and (iv) Section 1951.3 of the California Civil Code (pertaining
to notice of abandonment).

7

37849147v5

--------------------------------------------------------------------------------

 

 

19.

Assignment & Subletting. Section 14.3 of the Original Lease is hereby amended to
provide that for the purposes of calculating excess rents payable to Landlord in
connection with any Assignment or Subletting for which Landlord grants consent,
Tenant shall be entitled, as part of Tenant’s Costs, to deduct legal fees.

 

20.

Building Rules. Exhibit D to the Original Lease is hereby deleted in its
entirety and replaced with Exhibit D attached hereto.

 

21.

Brokers.  Landlord and Tenant each represents and warrants to the other that it
has not employed or worked with any broker, agent, or finder in connection with
this Amendment, and that no commission is due to any other broker, agent or
finder with respect to this Amendment, other than Jones Lang LaSalle, who
represents Landlord ("Landlord's Broker") and Cushman & Wakefield, who
represents Tenant (“Tenant’s Broker”).  Landlord shall pay Landlord's Broker and
Tenant’s Broker pursuant to separate agreement. Landlord and Tenant each agrees
to indemnify, defend and hold harmless the other and their directors, officers
and employees from and against all threatened or asserted third party claims,
liabilities, costs and damages (including reasonable attorney’s fees and
disbursements) which may occur as a result of a breach of this representation
and warranty.

 

22.

Ratification; Counterparts.  Except as expressly modified herein, the terms and
conditions of the Lease are hereby ratified and confirmed and shall remain
unchanged and in full force and effect.  This Amendment may be executed in any
number of counterparts, each of which shall be an original and all of which
together shall constitute but one and the same instrument, and facsimile
signatures shall be deemed to be original signatures and of the same force and
effect.

[SIGNATURE PAGE FOLLOWS]




8

37849147v5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment pursuant to
due authority as of the day and year first above written.

 

LANDLORD:

 

SPEAR STREET CORRIDOR LLC,

a Delaware limited liability company

 

By:

 

/s/ Albert Hwang

Name:

 

Albert Hwang

Title:

 

Authorized Signatory

 

TENANT:

 

FORRESTER RESEARCH, INC.,

a Delaware corporation

 

By:

 

/s/ Michael Doyle

Name:

 

Michael Doyle

Title:

 

Chief Financial Officer

 

9

37849147v5

--------------------------------------------------------------------------------

 

EXHIBIT A

EXPANSION PREMISES

 

[gxr4ceejrd50000001.jpg]




10

37849147v5

--------------------------------------------------------------------------------

 

EXHIBIT B

WORK LETTER

This Work Letter (this “Work Letter”) is attached to and made a part of that
certain Lease (the “Lease”), between SPEAR STREET CORRIDOR (“Landlord”), and
FORRESTER RESEARCH, INC. (“Tenant”).  The terms used in this Work Letter that
are defined in the Lease shall have the same meanings as provided in the Lease.

SECTION 1.

AS-IS CONDITION

Tenant hereby accepts the base, shell and core (i) of the Premises and (ii) of
the floor(s) of the Building on which the Premises are located (collectively,
the “Base, Shell and Core”), in its current “AS-IS” condition existing as of the
date of the Third Amendment to Office Lease by and between Landlord and Tenant
(the “Amendment”).  Except for the Tenant Improvement Allowance set forth below,
and except as provided for in the Lease, Landlord shall not be obligated to make
or pay for any alterations or improvements to the Premises, the Building or the
Complex.  Upon execution of the Amendment, Landlord shall provide Tenant (or its
Architect, as defined below) with Landlord’s most recently prepared wet-stamped
path of travel drawings for the Building and CAD drawings for the Expansion
Space.

SECTION 2.

TENANT IMPROVEMENTS

2.1Tenant Improvement Allowance.  Tenant shall be entitled to a one-time tenant
improvement allowance in the amount of up to, but not exceeding One Hundred
Dollars ($100.00) per rentable square foot of the Expansion Premises (the
“Expansion Premises Allowance”) and Thirty Dollars ($30.00) per rentable square
foot of the Existing Premises (together with the Expansion Premises Allowance,
the “Tenant Improvement Allowance”). The Tenant Improvement Allowance shall be
used for the costs relating to the design, permitting and construction of
Tenant’s improvements which are permanently affixed to the Premises (the “Tenant
Improvements”); provided, however, that Landlord shall have no obligation to
disburse all or any portion of the Tenant Improvement Allowance to Tenant unless
Tenant makes a request for disbursement pursuant to the terms and conditions of
Section 2.2 below prior to April 30, 2020.  The Expansion Premises Allowance
shall only be used for the costs relating to the Tenant Improvements in the
Expansion Premises. The Existing Premises Allowance may be used for the costs
relating to the Tenant Improvements in the Existing Premises and/or the
Expansion Premises, in Tenant’s sole discretion. In no event shall Landlord be
obligated to make disbursements pursuant to this Work Letter in a total amount
which exceeds the Tenant Improvement Allowance.  Tenant shall not be entitled to
receive any cash payment or credit against Rent or otherwise for any unused
portion of the Tenant Improvement Allowance which is not used to pay for the
Tenant Improvement Allowance Items (as such term is defined below).  

11

37849147v5

--------------------------------------------------------------------------------

 

 

2.2

Disbursement of the Tenant Improvement Allowance.

2.2.1Tenant Improvement Allowance Items.  Except as otherwise set forth in this
Work Letter, the Tenant Improvement Allowance shall be disbursed by Landlord
only for the following items and costs (collectively, the “Tenant Improvement
Allowance Items”):

2.2.1.1payment of the fees of the “Architect” and the “Engineers”, as those
terms are defined in Section 3.1 of this Work Letter and the fees of Tenant’s
project manager and its consultants;

2.2.1.2the payment of plan check, permit and license fees relating to
construction of the Tenant Improvements;

2.2.1.3the cost of construction of the Tenant Improvements, including, without
limitation, construction materials, contractors’ and subcontractors’ fees and
general conditions, costs of construction materials and parts, testing and
inspection costs, costs of trash removal, parking and hoists, costs of leased
equipment;

2.2.1.4the cost of any changes in the Base, Shell and Core work when such
changes are required by the Construction Drawings, such cost to include all
direct architectural and/or engineering fees and expenses incurred in connection
therewith;

2.2.1.5the cost of any changes to the Construction Drawings or Tenant
Improvements required by Applicable Laws;

2.2.1.6sales and use taxes and Title 24 fees;

2.2.1.7the “Coordination Fee”, as that term is defined in Section 4.2.2.2 of
this Work Letter; and

2.2.1.8all other costs, up to, but not exceeding Twenty Thousand Dollars
($20,000), to be reasonably expended by Landlord in connection with the
construction of the Tenant Improvements if requested by Tenant or required by
Applicable Laws or otherwise incurred by Landlord hereunder, except to the
extent Landlord is required pursuant to the terms hereof to incur such costs on
its own behalf.  

2.2.2Disbursement of Tenant Improvement Allowance.  Subject to Section 2.1
above, during the construction of the Tenant Improvements, Landlord shall make
disbursements of the Tenant Improvement Allowance for Tenant Improvement
Allowance Items for the benefit of Tenant and shall authorize the release of
monies for the benefit of Tenant as follows:

2.2.2.1Disbursements.  From time to time during the construction of the Tenant
Improvements (but no more frequently than monthly), Tenant shall deliver to
Landlord: (i) a request for payment of the “Contractor”, as that term is defined
in Section 4.1 below, approved by Tenant, showing the schedule, by trade, of
percentage of completion of the Tenant Improvements in the Premises, detailing
the portion of the work completed and the portion not completed, and
demonstrating that the relationship between the cost of the work completed and
the cost of the work to be completed complies with the terms of the
“Construction Budget”, as that term is defined in Section 4.2.1 below; (ii)
invoices from all of “Tenant’s Agents”, as that term is defined in Section 4.1.2
below, for labor rendered and materials

12

37849147v5

--------------------------------------------------------------------------------

 

delivered to the Premises; (iii) executed mechanic’s lien releases from
Contractor and all subcontractors which shall comply with the appropriate
provisions, as reasonably determined by Landlord, of California Civil Code
Sections 8132-8138; and (iv) each of the general disbursement items referenced
in Section 2.2.2.3 below, and all other information reasonably requested by
Landlord with respect to such disbursement.  Tenant’s request for payment shall
be deemed Tenant’s acceptance and approval of the work furnished and/or the
materials supplied as set forth in Tenant’s payment request, except for any
unknown defects.  Within thirty (30) days following Landlord’s receipt of a
completed disbursement request submission, Landlord shall deliver a check to
Tenant in payment of the lesser of (A) the amounts so requested by Tenant, as
set forth in this Section 2.2.2.1, above, less a ten percent (10%) retention
(the aggregate amount of such retentions to be known as the “Final Retention”)
and (B) the balance of any remaining available portion of the Tenant Improvement
Allowance (not including the Final Retention), provided that Landlord does not
reasonably dispute any request for payment based on noncompliance of any work
with the “Approved Working Drawings”, as that term is defined in Section 3.4
below, or due to any substandard work.  Landlord’s payment of such amounts shall
not be deemed Landlord’s approval or acceptance of the work furnished or
materials supplied as set forth in Tenant’s payment request.  

2.2.2.2Final Retention.  Subject to the provisions of this Work Letter, a check
for the Final Retention payable to Tenant shall be delivered by Landlord to
Tenant within thirty (30) days following the completion of construction of the
Premises, provided that (i) Tenant delivers to Landlord properly executed and
fully unconditional mechanics lien releases in compliance with both California
Civil Code Section 8134 and either Section 8136 or Section 8138, and (ii)
Landlord has determined that no substandard work exists which materially and
adversely affects the mechanical, electrical, plumbing, heating, ventilating and
air conditioning, life-safety or other systems of the Building, the curtain wall
of the Building, the structure or exterior appearance of the Building, or any
other tenant’s use of such other tenant’s leased premises in the Building, (iii)
Tenant has delivered to Landlord a certificate of occupancy or permit cards
signed off by the City with respect to the Premises; (iv) Tenant has delivered
to the Office of the Building as-built plans and City-permitted plans for the
Tenant Improvements; (v) Tenant has delivered to the Office of the Building
operation manuals and warranties for equipment included within the Tenant
Improvements, if applicable (electronic copies are acceptable), and (vi) Tenant
has delivered to Landlord each of the general disbursement items referenced in
Section 2.2.2.3 below.

2.2.2.3General Disbursement Requirements.  In addition to the disbursement
requirements referenced above, Tenant acknowledges and agrees that the following
items are required as a condition to any disbursement of the Tenant Improvement
Allowance:

 

•

Copy of contract with Tenant’s General Contractor

 

•

Copy of General Contractor’s certificate of insurance, including Additional
Insured endorsement naming Landlord as an Additional Insured

 

•

General Contractor’s Schedule of Values, showing total contract value

2.2.2.4Other Terms.  Landlord shall only be obligated to make disbursements from
the Tenant Improvement Allowance to the extent costs are incurred by Tenant for
Tenant Improvement Allowance Items.

13

37849147v5

--------------------------------------------------------------------------------

 

SECTION 3.

 

SECTION 4.

 

CONSTRUCTION DRAWINGS

4.1Selection of Architect/Construction Drawings.  Tenant shall retain an
architect/space planner reasonably approved by Landlord (the “Architect”), to
prepare the Construction Drawings.  Tenant shall retain the engineering
consultants reasonably designated by Landlord (the “Engineers”) to prepare all
plans and engineering working drawings relating to the structural, mechanical,
electrical, plumbing, HVAC, life safety, and sprinkler work in the Premises (and
Landlord hereby acknowledges that Tenant shall have the right, but not the
obligation, to use MSA as the Architect).  The plans and drawings to be prepared
by Architect and the Engineers hereunder shall be known collectively as the
“Construction Drawings”. All Construction Drawings shall comply with the drawing
format and specifications reasonably determined by Landlord, and shall be
subject to Landlord’s approval, which approval shall not be unreasonably
withheld or conditioned, and shall be granted or denied within ten (10) business
days after the submission of the Construction Drawings to Landlord for
approval.  Any disapproval by Landlord shall specify in reasonable detail the
reason for such disapproval.  Following any disapproval by Landlord as provided
herein, Tenant shall revise the applicable Construction Drawings in response to
Landlord’s disapproval, following which Landlord shall again grant or deny its
consent within five (5) business days.  The foregoing process shall be repeated
until final Construction Drawings are approved.  Tenant and Architect shall
verify, in the field, the dimensions and conditions as shown on the relevant
portions of the base building plans, and Tenant and Architect shall be solely
responsible for the same, and Landlord shall have no responsibility in
connection therewith.  Landlord’s review of the Construction Drawings as set
forth in this Section 3, shall be for its sole purpose and shall not imply
Landlord’s review of the same, or obligate Landlord to review the same, for
quality, design, Code compliance or other like matters.  Accordingly,
notwithstanding that any Construction Drawings are reviewed by Landlord or its
space planner, architect, engineers and consultants, and notwithstanding any
advice or assistance which may be rendered to Tenant by Landlord or Landlord’s
space planner, architect, engineers, and consultants, Landlord shall have no
liability whatsoever in connection therewith and shall not be responsible for
any omissions or errors contained in the Construction Drawings.

4.2Final Space Plan.  Tenant shall supply Landlord with four (4) copies signed
by Tenant of its final space plan for the Premises before any architectural
working drawings or engineering drawings have been commenced.  The final space
plan (the “Final Space Plan”) shall include a layout and designation of all
offices, rooms and other partitioning and their intended use.  Landlord may
request clarification or more specific drawings for special use items not
included in the Final Space Plan.  Landlord shall advise Tenant within five (5)
business days after Landlord’s receipt of the Final Space Plan for the Premises
if the same is unsatisfactory or incomplete in any respect.  If Tenant is so
advised, Tenant shall promptly (i) cause the Final Space Plan to be revised to
correct any deficiencies or other matters Landlord may reasonably require, and
(ii) deliver such revised Final Space Plan to Landlord.  The foregoing process
shall be repeated until the Final Space Plan is approved.

4.3Final Working Drawings.  After the Final Space Plan has been approved by
Landlord and Tenant, Tenant shall promptly cause the Architect and the Engineers
to complete the architectural and engineering drawings for the Premises, and
cause the Architect to compile a fully coordinated set of architectural,
structural, mechanical, electrical and plumbing working drawings in a

14

37849147v5

--------------------------------------------------------------------------------

 

form which is complete to allow subcontractors to bid on the work and to obtain
all applicable permits for the Tenant Improvements (collectively, the “Final
Working Drawings”), and shall submit the same to Landlord for Landlord’s
approval.  Tenant shall supply Landlord with four (4) copies signed by Tenant of
such Final Working Drawings. Landlord shall have the right to have its building
architect and engineers review the Final Working Drawings. Landlord shall advise
Tenant within five (5) business days after Landlord’s receipt of the Final
Working Drawings for the Premises if, in Landlord’s reasonable determination,
the same is unsatisfactory or incomplete in any respect.  Landlord shall not
disapprove the Final Working Drawings if the same are consistent with the
Construction Drawings. If Tenant is so advised, Tenant shall promptly (i) revise
the Final Working Drawings in accordance with such review and any reasonable
disapproval of Landlord in connection therewith, and (ii) deliver such revised
Final Working Drawings to Landlord.  The foregoing process shall be repeated
until the Final Working Drawings are approved.

4.4Approved Working Drawings.  The Final Working Drawings shall be approved by
Landlord (the “Approved Working Drawings”) prior to the commencement of
construction of the Premises by Tenant.  After approval by Landlord of the Final
Working Drawings, Tenant shall promptly submit the same to the appropriate
governmental authorities for all applicable building permits.  Tenant hereby
agrees that neither Landlord nor Landlord’s consultants shall be responsible for
obtaining any building permit for the Tenant Improvements or certificate of
occupancy for the Premises and that obtaining the same shall be Tenant’s
responsibility; provided, however, that Landlord shall cooperate with Tenant in
executing permit applications and performing other ministerial acts reasonably
necessary to enable Tenant to obtain any such permit or certificate of
occupancy.  No changes, modifications or alterations in the Approved Working
Drawings, other than minor changes that are necessary to account for existing
conditions in the Building or are otherwise non-material, may be made without
the prior written consent of Landlord, which consent shall not be unreasonably
withheld or conditioned and shall be granted or reasonably denied within five
(5) business days following request.

4.5Non Standard Tenant Improvements.  “Non Standard Tenant Improvements” shall
mean (a) any part of the Tenant Improvements which do not constitute Building
standard tenant improvements, including, but not limited to, plumbing and
millwork; and (b) a configuration of the Tenant Improvements which is not usual
and customary for normal occupancy.  Provided Landlord notifies Tenant in
writing of such requirement at the time Landlord approves the Working Drawings,
Tenant shall be required to remove such Non Standard Tenant Improvements
designated by Landlord for removal at the expiration or earlier termination of
the Lease and repair any damage caused thereby. At the time the Tenant submits
plans for Landlord approval, Landlord will notify Tenant which, if any, Tenant
Improvements in the Expansion Premises will be required to be removed by Tenant
at the expiration or any earlier termination of the Lease. In no event shall
Tenant be required to remove any Tenant Improvements which are not Non Standard
Improvements.

15

37849147v5

--------------------------------------------------------------------------------

 

SECTION 5.

CONSTRUCTION OF THE TENANT IMPROVEMENTS

 

5.1

Tenant’s Selection of Contractor and Tenant’s Agents.

5.1.1The Contractor.  Tenant shall select and retain a general contractor
(“Contractor”) to construct the Tenant Improvements.  Such Contractor shall be
subject to Landlord’s approval, which approval shall not be unreasonably
withheld or conditioned, and shall be given or reasonably denied within three
(3) business days following Tenant’s request for approval.  Landlord hereby
approves TCB Builders, Inc. as the Contractor.

5.1.2Tenant’s Agents.  All subcontractors, laborers, materialmen, and suppliers
used by Tenant in connection with the Tenant Improvements and the Contractor
shall be known collectively as “Tenant’s Agents”.  All subcontractors shall be
approved in writing by Landlord, which approval shall not be unreasonably
withheld or conditioned and shall be given or reasonably denied within three (3)
business days following Tenant’s request for approval; provided that, in any
event, Tenant must contract with Landlord’s base building subcontractors to
review any life safety work in the Premises, if Tenant does not retain
Landlord’s contractors for such life safety work.  If requested by Landlord,
Tenant’s Agents shall all be union labor in compliance with the master labor
agreements existing between trade unions and the local chapter of the Associated
General Contractors of America, except for Tenant’s Agents for specialty work
for which qualified union labor is not available.

 

5.2

Construction of Tenant Improvements by Tenant’s Agents.

5.2.1Construction Contract; Cost Budget.  Tenant shall submit to Landlord a copy
of the construction contract and general conditions with Contractor (the
“Contract”) for Landlord’s records.  Prior to the commencement of the
construction of the Tenant Improvements, Tenant shall provide Landlord with a
written detailed cost breakdown (the “Final Costs Statement”), by trade, of the
final costs to be incurred, or which have been incurred, as set forth more
particularly in Section 2.2.1.1 through 2.2.1.8 above, in connection with the
design and construction of the Tenant Improvements to be performed by or at the
direction of Tenant or the Contractor (which costs form a basis for the amount
of the Contract, if any (the “Final Costs”).  To the extent the Final Costs
exceed the Tenant Improvement Allowance (less any portion thereof already
disbursed by Landlord, or in the process of being disbursed by Landlord, on or
before the commencement of construction of the Tenant Improvements), Tenant
shall make payments for such additional costs (the “Over-Allowance Amount”) out
of its own funds, but Tenant shall provide Landlord with the documents described
in Sections 2.2.2.1(i), (ii), and (iii) above prior to Tenant paying such costs.

 

5.2.2

Tenant’s Agents.

5.2.2.1Landlord’s General Conditions for Tenant’s Agents and Tenant Improvement
Work.  Tenant’s and Tenant’s Agents’ construction of the Tenant Improvements
shall comply with the following: (i) the Tenant Improvements shall be
constructed in strict accordance with the Approved Working Drawings; (ii) Tenant
and Tenant’s Agents shall not, in any way, interfere with, obstruct, or delay,
the work of Landlord’s base building contractor and subcontractors with respect
to any work in the Building; (iii) Tenant’s Agents shall submit schedules of all
work relating to the Tenant’s

16

37849147v5

--------------------------------------------------------------------------------

 

Improvements to Contractor and Contractor shall, within five (5) business days
of receipt thereof, inform Tenant’s Agents of any changes which are necessary
thereto, and Tenant’s Agents shall adhere to such corrected schedule; and (iv)
Tenant shall abide by all uniform rules applicable to all tenants and made by
Landlord’s Building contractor or Landlord’s Building manager and provided to
Tenant with respect to the use of freight, loading dock and service elevators,
storage of materials, coordination of work with the contractors of other
tenants, and any other matter in connection with this Work Letter, including,
without limitation, the construction of the Tenant Improvemaents.

5.2.2.2Coordination Fee.  Tenant shall pay a logistical coordination fee (the
“Coordination Fee”) to Landlord in an amount equal to one hundred fifty dollars
($150.00) per hour (capped at $20,000.00) for time actually expended and
documented by Landlord in connection with the design and construction of the
Tenant Improvements, which Coordination Fee shall be for services relating to
the coordination of the construction of the Tenant Improvements and for the
review of Tenant’s plans and drawings as referenced in Section 3 above, which
amount shall be charged against the Tenant Improvement Allowance.

5.2.2.3Indemnity.  Tenant’s indemnity of Landlord as set forth in the Lease
shall also apply with respect to any and all costs, losses, damages, injuries
and liabilities related in any way to any act or omission of Tenant or Tenant’s
Agents, or anyone directly or indirectly employed by any of them, or in
connection with Tenant’s nonpayment of any amount arising out of the Tenant
Improvements and/or Tenant’s disapproval of all or any portion of any request
for payment.  Such indemnity by Tenant, as set forth in the Lease, shall also
apply with respect to any and all costs, losses, damages, injuries and
liabilities related in any way to Landlord’s performance of any ministerial acts
reasonably necessary (i) to permit Tenant to complete the Tenant Improvements,
and (ii) to enable Tenant to obtain any building permit or certificate of
occupancy for the Premises.

5.2.2.4Insurance Requirements.

5.2.2.4.1General Coverages.  All of Tenant’s Agents shall carry worker’s
compensation insurance covering all of their respective employees, and shall
also carry public liability insurance, including property damage, all with
limits, in form and with companies as are required to be carried by Tenant as
set forth in the Lease.

5.2.2.4.2Special Coverages.  Tenant shall cause the Contractor to carry
“Builder’s All Risk” insurance in an amount approved by Landlord covering the
construction of the Tenant Improvements, and such other insurance as Landlord
may reasonably require, it being understood and agreed that the Tenant
Improvements shall be insured by Tenant pursuant to the Lease immediately upon
completion thereof.  Such insurance shall be in amounts and shall include such
extended coverage endorsements as may be reasonably required by Landlord, and in
form and with companies as are required to be carried by Tenant as set forth in
the Lease.

5.2.2.4.3General Terms.  Certificates for all insurance carried pursuant to this
Section 4.2.2.4 shall be delivered to Landlord before the commencement of
construction of the Tenant Improvements and before the Contractor’s equipment is
moved onto the site.  In the event that the Tenant Improvements are damaged by
any cause during the course of the construction thereof, Tenant shall
immediately repair the same at Tenant’s sole cost and expense.  All policies
carried under this Section 4.2.2.4 shall insure Landlord and Tenant, as their
interests may appear, as well as Contractor

17

37849147v5

--------------------------------------------------------------------------------

 

and Tenant’s Agents, and shall name as additional insureds Landlord’s property
manager, Landlord’s asset manager, and all mortgagees and ground lessors of the
Building.  All insurance, except Workers’ Compensation, maintained by Tenant’s
Agents shall preclude subrogation claims by the insurer against anyone insured
thereunder.  Such insurance shall provide that it is primary insurance as
respects the owner and that any other insurance maintained by owner is excess
and noncontributing with the insurance required hereunder.  The requirements for
the foregoing insurance shall not derogate from the provisions for
indemnification of Landlord by Tenant under Section 4.2.2.3 of this Work Letter.

 

5.2.3

Governmental Compliance.  The Tenant Improvements shall comply in all respects
with the following: (i) Applicable Laws, as each may apply according to the
rulings of the controlling public official, agent or other person; (ii)
applicable standards of the American Insurance Association (formerly, the
National Board of Fire Underwriters) and the National Electrical Code; and (iii)
building material manufacturer’s specifications.

 

5.2.4

Inspection by Landlord.  Landlord shall have the right to inspect the Tenant
Improvements at all reasonable times, and upon reasonable notice to Tenant and
Tenant’s general contractor, provided however, that Landlord’s failure to
inspect the Tenant Improvements shall in no event constitute a waiver of any of
Landlord’s rights hereunder nor shall Landlord’s inspection of the Tenant
Improvements constitute Landlord’s approval of the same.  Should Landlord
reasonably disapprove any portion of the Tenant Improvements, Landlord shall
notify Tenant in writing of such disapproval and shall specify the items
disapproved.  Any defects to or deviations in (compared to the Approved Working
Drawings), and/or reasonable disapproval by Landlord of, the Tenant Improvements
shall be rectified by Tenant at no expense to Landlord, provided however, that
in the event Landlord determines that a defect or deviation exists and such
defect or deviation adversely affects the mechanical, electrical, plumbing,
heating, ventilating and air conditioning or life-safety systems of the
Building, the structure or exterior appearance of the Building or any other
tenant’s use of such other tenant’s leased premises, Landlord may, following
notice to Tenant, take such action as Landlord reasonably deems necessary, at
Tenant’s expense and without incurring any liability on Landlord’s part, to
correct any such defect or deviation, including, without limitation, causing the
cessation of performance of the construction of the Tenant Improvements until
such time as the defect or deviation is corrected to Landlord’s reasonable
satisfaction.

 

5.2.5

Meetings.  Commencing upon the execution of the Lease, Tenant shall hold weekly
meetings at a reasonable time, with the Architect and the Contractor regarding
the progress of the preparation of Construction Drawings and the construction of
the Tenant Improvements, which meetings shall be held at a location determined
by Tenant, and Landlord and/or its agents shall receive prior notice of, and
shall have the right to attend, all such meetings, and, upon Landlord’s request,
certain of Tenant’s Agents shall attend such meetings.  In addition, minutes
shall be taken at all such meetings, a copy of which minutes shall be promptly
delivered to Landlord.  One such meeting each month shall include the review of
Contractor’s current request for payment.

18

37849147v5

--------------------------------------------------------------------------------

 

5.3Notice of Completion; Copy of “As Built” Plans.  Within ten (10) days after
completion of construction of the Tenant Improvements, Tenant shall cause a
Notice of Completion to be recorded in the office of the Recorder of the County
in which the Building is located in accordance with Section 8182 of the Civil
Code of the State of California or any successor statute, and shall furnish a
copy thereof to Landlord upon such recordation.  If Tenant fails to do so,
Landlord may execute and file the same on behalf of Tenant as Tenant’s agent for
such purpose, at Tenant’s sole cost and expense.  At the conclusion of
construction, (i) Tenant shall cause the Architect and Contractor (A) to update
the Approved Working Drawings as necessary to reflect all changes made to the
Approved Working Drawings during the course of construction, (B) to certify to
the best of their knowledge that the “record-set” of as-built drawings are true
and correct, which certification shall survive the expiration or termination of
the Lease, (C) to deliver to Landlord two (2) sets of sepias of such as-built
drawings within ninety (90) days following issuance of a certificate of
occupancy for the Premises, and (D) to deliver to Landlord a computer disk
containing the Approved Working Drawings in AutoCAD format, and (ii) Tenant
shall deliver to Landlord a copy of all warranties, guaranties, and operating
manuals and information relating to the improvements, equipment, and systems in
the Premises.

5.4Coordination by Tenant’s Agents with Landlord.  Within fifteen (15) days of
Tenant’s delivery of the Contract to Landlord under Section 4.2.1 of this Work
Letter, Tenant shall furnish Landlord with a schedule setting forth the
projected date of the completion of the Tenant Improvements and showing the
critical time deadlines for each phase, item or trade relating to the
construction of the Tenant Improvements.

SECTION 6.

 

SECTION 7.MISCELLANEOUS

7.1Tenant’s Representative.  Tenant has designated Jean Douglas as its sole
representative with respect to the matters set forth in this Work Letter, who,
until further notice to Landlord, shall have full authority and responsibility
to act on behalf of the Tenant as required in this Work Letter.

7.2Landlord’s Representative.  Landlord has designated Jim Osburn as its sole
representative with respect to the matters set forth in this Work Letter, who,
until further notice to Tenant, shall have full authority and responsibility to
act on behalf of the Landlord as required in this Work Letter.

7.3Time of the Essence in This Work Letter.  Unless otherwise indicated, all
references herein to a “number of days” shall mean and refer to calendar
days.  If any item requiring approval is timely disapproved by Landlord, the
procedure for preparation of the document and approval thereof shall be repeated
until the document is approved by Landlord.

7.4Tenant’s Lease Default.  Notwithstanding any provision to the contrary
contained in the Lease, if an event of default by Tenant of this Work Letter
(which, for purposes hereof, shall include, without limitation, the delivery by
Tenant to Landlord of any oral or written notice that Tenant does not intend to
occupy the Premises, and/or any other anticipatory breach of the Lease) or the
Lease has occurred at any time on or before the substantial completion of the
Premises, then (i) in addition to all other rights and remedies granted to
Landlord pursuant to the Lease, at law and/or in equity, Landlord shall have the
right to withhold payment of all or any portion of the Tenant Improvement
Allowance and/or Landlord

19

37849147v5

--------------------------------------------------------------------------------

 

may cause Contractor to cease the construction of the Premises (in which case,
Tenant shall be responsible for any delay in the substantial completion of the
Premises caused by such work stoppage), and (ii) all other obligations of
Landlord under the terms of this Work Letter shall be forgiven until such time
as such default is cured pursuant to the terms of the Lease (in which case,
Tenant shall be responsible for any delay in the substantial completion of the
Premises caused by such inaction by Landlord).  In addition, if the Lease is
terminated prior to the Lease Commencement Date for any reason due to a default
by Tenant as described in Article 22 of the Lease or under this Work Letter
(including, without limitation, any anticipatory breach described above in this
Section 5.4), then (A) Tenant shall be liable to Landlord for all damages
available to Landlord pursuant to the Lease and otherwise available to Landlord
at law and/or in equity by reason of a default by Tenant under the Lease or this
Work Letter (including, without limitation, the remedies available to Landlord
pursuant to California Civil Code Section 1951.2), and (B) Tenant shall pay to
Landlord, as Additional Rent under the Lease, within five (5) days of receipt of
a statement therefor, any and all costs (if any) incurred by Landlord (including
any portion of the Tenant Improvement Allowance disbursed by Landlord; provided,
however, that if Landlord does not demolish but instead retains the Tenant
Improvements constructed with such disbursed portion of the Tenant Improvement
Allowance, then Tenant shall not be liable for such disbursement) and not
reimbursed or otherwise paid by Tenant through the date of such termination in
connection with the Tenant Improvements to the extent planned, installed and/or
constructed as of such date of termination, including, but not limited to, any
costs related to the removal of all or any portion of the Tenant Improvements
and restoration costs related thereto.

7.5Miscellaneous Charges.  Neither Tenant nor Tenant’s Agents shall be charged
for Building services, such as freight elevator usage, or utilities, in
connection with construction of the Tenant Improvements.

7.6Deemed Approval.  Notwithstanding anything to the contrary contained in this
Work Letter, in the event that Landlord fails to timely respond to any matter in
this Work Letter requiring Landlord’s consent or approval, Tenant shall deliver
a second written request to Landlord and if Landlord fails to respond to such
second written request within two (2) business days after receipt, then Tenant’s
request shall be deemed approved.




20

37849147v5

--------------------------------------------------------------------------------

 

EXHIBIT C

DISABILITY ACCESS OBLIGATIONS UNDER

SAN FRANCISCO ADMINISTRATIVE CODE CHAPTER 38

 

[gxr4ceejrd50000002.jpg]

 

[SIGNATURES ON FOLLOWING PAGE]

 

 

21

37849147v5

--------------------------------------------------------------------------------

 

By signing below, I confirm that I have read and understood this Disability
Access Obligations Notice.

 

Date signed:

 

Tenant:

 

 

 

 

By:

 

/s/MichaelDoyle

Name:

 

Michael Doyle

Title:

 

Chief Financial Officer

 

 

 

1

37849147v5

--------------------------------------------------------------------------------

 

[gxr4ceejrd50000003.jpg]

 

34118823.2 08/03/2019

34118823.3

37849147v5

--------------------------------------------------------------------------------

 

[gxr4ceejrd50000004.jpg]

 

34118823.2 08/03/2019

34118823.3

37849147v5

--------------------------------------------------------------------------------

 

EXHIBIT D

BUILDING RULES1

1.Any sidewalks, lobbies, passages, elevators and stairways shall not be
obstructed or used by Tenant for any purpose other than ingress and egress from
and to the Premises.  Landlord shall in all cases retain the right to control or
prevent access by all persons whose presence, in the judgment of Landlord, shall
be prejudicial to the safety, peace or character of the Property.

2.The toilet rooms, toilets, urinals, sinks, faucets, plumbing or other service
apparatus of any kind shall not be used for any purposes other than those for
which they were installed, and no sweepings, rubbish, rags, ashes, chemicals or
other refuse or injurious substances shall be placed therein or used in
connection therewith or left in any lobbies, passages, elevators or
stairways.  In addition to all other remedies under the Lease, Landlord may
charge Tenant $100.00 for each violation of this subsection 2.

3.Tenant shall not impair in any way the fire safety system and shall comply
with all security, safety, fire protection and evacuation procedures and
regulations established by Landlord or any governmental agency.  No person shall
go on the roof without Landlord’s prior written permission and Tenant shall have
no right to place any microwave, satellite or other type of antenna on the roof
or exterior of the Building without the prior written consent of Landlord which
may be withheld or conditioned in Landlord’s sole and absolute discretion and
which may be conditioned upon payment of fees for any such use.

4.Skylights, windows, doors and transoms shall not be covered or obstructed by
Tenant, and Tenant shall not install any window covering which would affect the
exterior appearance of the Building, except as approved in writing by
Landlord.  Tenant shall not remove, without Landlord’s prior written consent,
any shades, blinds or curtains in the Premises.

5.Without Landlord’s prior written consent, Tenant shall not hang, install,
mount, suspend or attach anything from or to any sprinkler, plumbing, utility or
other lines.  If Tenant hangs, installs, mounts, suspends or attaches anything
from or to any doors, windows, walls, floors or ceilings, Tenant shall spackle
and sand all holes and repair any damage caused thereby or by the removal
thereof at or prior to the expiration or termination of the Lease.

6.Tenant shall not change any locks nor place additional locks upon any doors.

7.Tenant shall not use nor keep in the Building any matter having an offensive
odor, nor explosive or highly flammable material.

 

1

This exhibit may be updated from time to time as Landlord deems necessary but in
a non-discriminatory manner.

34118823.2 08/03/2019

34118823.3

37849147v5

--------------------------------------------------------------------------------

 

8.Tenant shall not bring or keep in the Building any animals other than bona
fide state-certified service dogs. Tenant shall be responsible for immediately
removing any service dog waste and for any additional cleaning or damage costs
which may arise from the service dogs’ presence in the Building or
Premises.  Exclusive of additional cleaning or damage costs, Landlord may charge
Tenant $100.00 for each violation of this subsection 8.

9.In the event Tenant’s operations in the Premises result in the transmission of
excessive or dangerous currents of electricity or annoyances into or through the
Building or the Premises, Landlord shall have the right to require that Tenant
change the wiring connections or layout at Tenant’s expense to correct such
conditions, to the extent that Landlord reasonably may deem necessary, and
further to require compliance with such reasonable rules as Landlord may
establish relating thereto. So long as excessive or dangerous currents are
determined by Landlord to not be an immediate danger to the Building or
operations of the Building and/or other tenants (in which event Landlord would
have the right to cut wiring or to do what it considers necessary
immediately),  Tenant shall take all necessary steps as soon as reasonably
possible and no later than three (3) business days following notice from
Landlord of such condition to correct the same.  If Tenant fails so to correct
such condition within such three (3) business day period, Landlord shall have
the right to cut wiring or to do what it considers necessary to remove the
danger, annoyance or electrical interference with apparatus in any part of the
Building.  All wires installed by Tenant must be clearly tagged at the
distributing boards and junction boxes and elsewhere where required by Landlord,
with the number of the office to which said wires lead, and the purpose for
which the wires respectively are used, together with the name of the concern, if
any, operating same.  No machinery of any kind other than customary small
business machines shall be allowed in the Premises.  Tenant shall not use any
method of heating, air conditioning or air cooling other than that provided by
Landlord (provided, however, that Tenant shall have the right, in accordance
with the terms and conditions of the Lease, to install supplemental cooling for
its IT server room).

10.Tenant shall not place weights anywhere beyond the safe carrying capacity of
the Building which is designed to normal office Building standards for floor
loading capacity.  Landlord shall have the right to exclude from the Building
heavy furniture, safes and other articles which may be hazardous or to require
them to be located at designated places in the Premises.

11.The use of rooms as sleeping quarters is strictly prohibited at all
times.  In addition to all other remedies under this Lease, Landlord may charge
Tenant $100.00 for each violation of this subsection 11.

12.Bicycles and other vehicles are not permitted inside or on the walkways or
other Common Areas outside the Building, except in areas specifically designated
by Landlord for such purposes and except as may be needed or used by a
physically handicapped person.  In addition to all other remedies under this
Lease, Landlord may charge Tenant $100.00 for each violation of this subsection
12.

13.Tenant and its Agents shall not smoke in the Building or within 20 feet of
the Building entrances and exits. In addition to all other remedies under this
Lease, Landlord may charge Tenant $100.00 for each violation of this subsection
13.

34118823.2 08/03/2019

34118823.3

37849147v5

--------------------------------------------------------------------------------

 

14.Tenant shall provide Landlord with a written identification of any vendors
engaged by Tenant to perform services for Tenant at the Premises (examples:
security guards/monitors, telecommunications installers/maintenance), and all
vendors shall be subject to Landlord’s reasonable approval.  All labor hired by
the vendors or Tenant must be union labor.  No mechanics shall be allowed to
work on the Building or Building Systems other than those engaged by
Landlord.  Tenant shall permit Landlord’s employees and contractors and no one
else to clean the Premises unless Landlord consents in writing.  Tenant assumes
all responsibility for protecting its Premises from theft and vandalism and
Tenant shall see each day before leaving the Premises that all lights are turned
out and that the windows and the doors are closed and securely locked.

15.Tenant shall comply with any move-in/move-out rules provided by Landlord and
with any rules provided by Landlord governing access to the Building outside of
Normal Business Hours.  Throughout the Term, no furniture, packages, equipment,
supplies or merchandise of Tenant will be received in the Building, or carried
up or down in the elevators or stairways, except during such hours as shall be
designated by Landlord, and Landlord in all cases shall also have the exclusive
right to prescribe the method and manner in which the same shall be brought in
or taken out of the Building.

16.Tenant shall not place oversized cartons, crates or boxes in any area for
trash pickup without Landlord’s prior approval.  Landlord shall be responsible
for trash pickup of normal office refuse placed in ordinary office trash
receptacles only.  Excessive amounts of trash or other out-of-the-ordinary
refuse loads will be removed by Landlord upon request at Tenant’s expense.

17.Tenant shall cause all of Tenant’s Agents to comply with these Building
Rules.

18.Landlord reserves the right to rescind, suspend or modify any rules or
regulations and to make such other rules and regulations as, in Landlord’s
reasonable judgment, may from time to time be needed for the safety, care,
maintenance, operation and cleanliness of the Property.  Notice of any action by
Landlord referred to in this section, given to Tenant, shall have the same force
and effect as if originally made a part of the foregoing Lease.  New rules or
regulations will not, however, be unreasonably inconsistent with the proper and
rightful enjoyment of the Premises by Tenant under the Lease.

19.These Building Rules are not intended to give Tenant any rights or claims in
the event that Landlord does not enforce any of them against any other tenants
or if Landlord does not have the right to enforce them against any other tenants
and such nonenforcement will not constitute a waiver as to Tenant.

20.All requests for heating and air conditioning services outside of Normal
Business Hours shall be submitted in writing to Landlord’s property manager by
noon on the day desired for weekday services, by noon Friday for weekend
services and by noon the preceding day for holiday services.




34118823.2 08/03/2019

34118823.3

37849147v5

--------------------------------------------------------------------------------

 

Exhibit E

 

FORM OF CONFIRMATION OF EXPANSION EFFECTIVE DATE AND EXISTING PREMISES BASE RENT

 

Confirmation of the Expansion Effective Date and Existing Premises Base Rent

____________________ , 2019

____________________

____________________

____________________

Attn:  _______________

Re:

Lease dated as of _____, 2019 between Spear Street Corridor LLC, a Delaware
limited liability company (“Landlord “), and Forrester Research, Inc., a
Delaware corporation (“Tenant “), as amended by that certain First Amendment to
Office Lease dated August __ , 2012, that certain Second Amendment of Office
Lease dated September 25, 2015 and that certain Third Amendment of Office Lease
dated as of __________, 2019 (as so amended, the “Lease “).  Capitalized terms
and herein but not defined shall be given the meanings assigned to them in the
Amendment.

Ladies and Gentlemen:

Landlord and Tenant hereby agree as follows:

1.Expansion Effective Date.  The Expansion Effective Date is ___________, 2019.

2.Commencing on July 1, 2022, Tenant shall pay Base Rent for the Existing
Premises in accordance with the Lease in the amounts set forth below:

 

Lease Period

Annual base Rent

Monthly Installment of Base Rent

Annual Rental Rate per Rentable Square Foot

7/1/2022 –

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

This rent schedule does not include any operating expense pass-through
adjustments or other additional rent to be computed and collected in accordance
with the Lease.

3.Binding Effect; Governing Law.  Except as modified hereby, the Lease shall
remain in full effect and this letter shall be binding upon Landlord and Tenant
and their respective successors and assigns.  If any inconsistency exists or
arises between the terms of this letter and the terms of the Lease, the terms of
this letter shall prevail.  This letter shall be governed by the laws of the
State of California.


34118823.2 08/03/2019

34118823.3

37849147v5

--------------------------------------------------------------------------------

 

Please indicate your agreement to the above matters by signing this letter in
the space indicated below and returning an executed original to us.

 

Sincerely,

 

SPEAR STREET CORRIDOR LLC,

a Delaware limited liability company

 

By:

 

 

Name:

 

 

Title:

 

 

 

Agreed and accepted:

 

FORRESTER RESEARCH, INC.,

a Delaware corporation

 

By:

 

 

Name:

 

 

Title:

 

 

 

34118823.2 08/03/2019

34118823.3

37849147v5